

91 HR 6226 IH: Improving the Metra Commuter Experience Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6226IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo address an issue with respect to Amtrak, and for other purposes.1.Short titleThis Act shall be known as the Improving the Metra Commuter Experience Act of 2020.2.Transfer of operational control of Chicago Union Station(a)In generalNo later than 180 days after the date of enactment of this Act, Amtrak shall transfer operational control, as defined in this section, of Chicago Union Station to Metra.(b)Operational control(1)Shall mean certain control over track, signal, and railroad operations outside the Chicago Union Station building, colloquially known as outside the glass doors, including the following:(A)Dispatching of local trains from Canal Street to Alton Junction out of Metra’s Consolidated Control Facility.(B)Joint policing of Chicago Union Station, with each respective police force having separate areas of primary responsibility. Metra’s primary patrol responsibilities shall be the passenger concourse, the platforms, and areas immediately outside the glass doors.(C)Maintenance and capital improvement of passenger platforms, tracks, and signals from Canal Street to Roosevelt Road.(2)Shall not mean the following:(A)Any dispatching of intercity trains outside the Chicago Union Station terminal.(B)Any dispatching of Amtrak yard movements.(C)Any maintenance or other obligations related to the overbuilds above the tracks at Chicago Union Station.(D)Any baggage handling related to Amtrak’s operations.(c)Congressional intentIt is the intent of Congress that under the agreement required by this section—(1)Amtrak should pay operating and capital costs incurred at Chicago Union Station for Amtrak’s sole benefit;(2)Amtrak should pay an allocated portion of those operating and capital costs incurred at Chicago Union Station for Amtrak’s and Metra’s joint benefit; and(3)Metra shall not make payment to operate outside of the glass doors.3.Secretary verificationOne hundred eighty (180) days after the date of enactment of this Act, the Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives with respect to whether Amtrak has complied with section 2 of this Act.4.Penalty for failure to complyIf the Secretary notifies the relevant committees, as required by section 3 of this Act, that Amtrak has failed to comply with section 2 of this Act, the Secretary shall withhold 5 percent of the unobligated balance of funds for Amtrak made available by Public Law 116–94 or by any law providing appropriations that is enacted subsequent to the date of enactment of such Act until the Secretary has notified the relevant committees that Amtrak is in compliance with this Act.5.DefinitionsThe following definitions shall apply in this Act:(a)SecretaryIn this Act, Secretary shall mean the Secretary of Transportation.(b)National Passenger Rail Corporation (Amtrak)Amtrak means the entity established in section 301 of Public Law 91–518.(c)Chicago Union StationChicago Union Station means the passenger train station located at 225 South Canal Street, Chicago, Illinois 60606, and its associated facilities.(d)MetraMetra means the Northeast Illinois Regional Commuter Railroad Corporation.(e)Operational ControlOperational Control shall mean the definition established in section 2(b).